              Case:19-01300-jtg       Doc #:10 Filed: 04/18/19       Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN
                             GRAND RAPIDS DIVISION

 In Re:                                          Case No. 19-01300-jtg

 Demarion William Perry                          Chapter 13

 Debtor.                                         Judge John T. Gregg

STATUS REPORT CONCERNING ORDER GRANTING IN PART, AND DENYING IN
           PART, MOTION FOR EXPEDITED HEARING, doc. 7

   Now comes Toyota Motor Credit Corporation (“Creditor”) by and through counsel and
provides the following Status Report concerning the Order Granting In Part, and Denying in Part,
Motion for Expedited Hearing, doc. 7, entered April 2, 2019. Creditor reports as follows:

    Creditor is currently unable to return the vehicle to the debtor. Per Berrien County
Prosecuting Attorney Amy Bird, the Debtor is facing criminal charges arising from an alleged
incident which occurred during the pre-petition repossession of the vehicle. Prosecutor Bird has
placed a hold on the vehicle, pending further investigation of this incident by law enforcement
and the prosecutor’s office. Prosecutor Bird will inform Counsel for Creditor when the hold on
the vehicle has been released.

                                                 Respectfully Submitted,

                                                 /s/ Jon J. Lieberman
                                                 Jon J. Lieberman (P79786)
                                                 Sottile & Barile, Attorneys at Law
                                                 P.O. Box 476
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Movant
                 Case:19-01300-jtg     Doc #:10 Filed: 04/18/19        Page 2 of 2



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
                               GRAND RAPIDS DIVISION

 In Re:                                           Case No. 19-01300-jtg

 Demarion William Perry
                                                  Chapter 13

 Debtor.                                          Judge John T. Gregg

                                      PROOF OF SERVICE

       The undersigned certifies that on April 18, 2019 a copy of the foregoing Status Report
was served upon the following parties either electronically, or by depositing said copies in the
U.S. Mail, postage prepaid:

          Demarion William Perry, Debtor
          566 E. Main Street
          Benton Harbor, MI 49022

          Barbara P. Foley, Trustee
          ecf@chpt13.com

          Daniel M. McDermott, United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (P79786)
                                                  Attorney for Movant
